Exhibit 10.2

Execution

 

EMPLOYMENT AGREEMENT

 

 

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of July 10, 2017 between DANIEL
S. GOLDBERGER (the “Executive”) and MILESTONE SCIENTIFIC INC. (the “Company”).

 

WHEREAS, the Company desires to employ the Executive as its President and Chief
Executive Officer; and

 

WHEREAS, the Executive desires be employed as the President and Chief Executive
Officer of the Company; and

 

               WHEREAS, the parties desire, by this Agreement, to set forth the
terms and conditions of the employment relationship between the Company and the
Executive.

 

NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the parties hereto agree as follows:

 

1.     Employment Term.     Subject to the terms and conditions hereof, the
Company hereby employs the Executive and the Executive hereby accepts such
employment for the three-year period (the “Employment Term”) commencing July 10,
2017 (the “Effective Date”) and ending July 10, 2020, unless the Employment Term
is extended by mutual written agreement of the parties or terminated pursuant to
Section [6] hereof.

 

2.     Duties and Responsibilities; Board Observer.

 

(a)     Duties and Responsibilities. During the Employment Term, the Executive
shall serve as the Chief Executive Officer of the Company and such other senior
executive positions consistent therewith as the Company’s Board of Directors
(the “Board”) may determine. The Executive shall report to, and be subject to,
the direction of the Board with such duties and responsibilities as are
commensurate with his title and position. The Executive agrees to devote all his
attention and time during normal business hours to the business and affairs of
the Company and to use his reasonable best efforts to perform faithfully and
efficiently the duties and responsibilities of his positions and to accomplish
the goals and objectives of the Company as may be established by the Board.
Notwithstanding the foregoing, the Executive may engage in the following
activities (and shall be entitled to retain all economic benefits thereof
including fees paid in connection therewith) as long as they do not interfere in
any respect with the performance of the Executive’s duties and responsibilities
hereunder and, with respect to item (i) below, that such activity is
pre-approved by the Board: (i) serve on corporate, civic, religious, educational
and/or charitable boards or committees, provided that the Executive shall not
serve on any board or committee of any corporation or other business which
competes with the Company’s business; and (ii) make investments in businesses or
enterprises and manage his personal investments; provided that with respect to
such activities the Executive shall comply with any business conduct and ethics
policy applicable to employees of the Company.

 

(b)     Board Observer. During the Employment Term, the Executive shall be
invited to attend all meetings of the Board of Directors as a non-voting
observer; provided, however, in the sole discretion of the Chairman of the
Board, the Executive shall be excused from portions of meeting where matters are
addressed that relate to or involve the Executive and, further provided, that
the Executive shall not be entitled to attend executive sessions of the Board
among the independent members of the Board. In the sole discretion of the Board,
at such time as it deems appropriate, the Board may consider the appointment of
the Executive to the Board.

 

 

--------------------------------------------------------------------------------

 

 

3.      Compensation.

 

(a)     Base Compensation. In payment for services to be rendered by the
Executive hereunder, the Executive shall be entitled to base compensation,
payable in cash, less any withholding required by law, at the rate of $300,000
per annum, payable in accordance with the Company’s normal payroll policy as in
effect from time to time during the Employment Term (“Base Compensation”).

 

(b)     Bonus. For each calendar year during the Employment Term, the Executive
shall be entitled to receive $400,000 in bonus compensation (or a pro rata
portion thereof for a partial calendar year of employment) based upon the
Company’s achievement of performance benchmarks periodically established by the
Compensation Committee of the Board in consultation with the Executive (the
“Bonus Compensation”). Bonus compensation, if any, shall be payable annually in
arrears fifty (50%) percent in cash and fifty (50%) percent in shares of the
Company’s common stock (“Common Stock”) valued at the average closing price of
the Common Stock on the NYSE MKT, or such other market or exchange on which such
shares are then traded, during the first fifteen (15) trading days of December
of each calendar year during the Employment Term. With respect to any Bonus
Compensation earned hereunder that is payable in cash, such cash amount shall be
determined and paid on or before March 31 of the following year. With respect to
any Bonus Compensation earned hereunder that is payable in shares of Common
Stock (“Bonus Shares”), in addition to such Bonus Shares, the Executive shall be
entitled to receive stock options to acquire twice the number of Bonus Shares
earned pursuant to a non-qualified stock option grant agreement under the
Company’s 2011 Equity Compensation Plan, or such successor plan in effect at
such time (the “Plan”) in the Company’s standard form, which shall provide for a
five-year term and shall vest in three equal annual installments on each of the
first, second and third anniversary of the grant date, subject to continued
employment on such vesting date (“Bonus Options”). The exercise price of the
Bonus Options shall be the fair market value of a share of Common Stock on the
date of grant (or 110% of such value if at the time of grant the Executive
beneficially own ten (10%) or more of the Common Stock), subject to adjustment
as provided for in the Plan. The cash portion of any bonus earned by Executive
hereunder in any calendar year during the Employment Term will be paid on or
before January 15 of the successive calendar year. Any Bonus Shares earned by
Executive hereunder in any calendar year during the Employment Term shall be
issued to the Executive, or his estate, if applicable, within fifteen (15)
business days after the expiration of the Employment Term.

 

(c)     Restricted Securities. The Executive acknowledges that all shares of
Common Stock issuable to him hereunder shall be acquired for investment purposes
and not for distribution thereof and will not be sold or otherwise disposed of
in violation of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

(d)     Options. In addition to the Bonus Options issuable hereunder, if any, on
the Effective Date, the Company shall grant to the Executive non-qualified stock
options under the Plan to purchase 921,942 shares of Common Stock at price per
share equal to the greater of (a) $2.00, or (b) the fair market value of a share
of Common Stock on the Effective Date. Such options shall have a five-year term
and shall vest in three equal annual installments on each of the first, second
and third anniversary of the Effective Date, subject to continued employment on
such vesting date. All other terms and provision of the grant shall be governed
by the Plan and the Company’s standard form of stock option agreement.

 

2

--------------------------------------------------------------------------------

 

 

(e)     Section 409A of the Code.  Notwithstanding anything herein to the
contrary, if any payment of money or other benefits due to the Executive
hereunder could cause the application of an accelerated or additional tax or
penalty under Section 409A of the Internal Revenue Code (the “Code”), such
payment or other benefits will be deferred if deferral will make such payment or
other benefits compliant under Section 409A of the Code (for instance, if the
Executive is a "specified employee" within the meaning of Section 409A of the
Code and the Executive receives a payment or benefit constituting deferred
compensation hereunder at or a specified time following a separation from
service, such payment or benefit shall not be delivered to the Executive until
the earlier of the Executive’s death or six months and one day following the
Executive’s separation from service), or otherwise any such payment or other
benefits that would not be in compliance with Section 409A of the Code so as to
avoid accelerated or additional taxation or penalties thereunder will be
restructured but not reduced, to the extent possible, in a manner, reasonably
determined by the Company, that does not cause such an accelerated or additional
tax or penalty.  This Agreement is intended to comply with Section 409A of the
Code and will be interpreted accordingly and will be automatically modified to
the extent necessary to so comply.  With regard to any payment or benefit that
constitutes a deferral of compensation subject to Code Section 409A, references
under this Agreement to the Executive’s termination of employment shall be
deemed to refer to the date upon which the Executive has experienced a
"separation from service" within the meaning of Section 409A of the Code.  Each
payment made under this Agreement constitutes a "separate payment” for purposes
of Section 409A of the Code.  It is intended that each such separate payment
under Paragraph 3(b), to the maximum extent possible, be deemed to constitute a
short-term deferral under Treasury Regulation §1.409A-1(b)(4) and, to the extent
not excluded as a short-term deferral, to the maximum extent possible and
applying this rule to the earliest in time of such payments, be deemed to
constitute amounts payable under the "two-years/two-times" exclusion from being
a deferral of compensation under Treasury Regulation § 1.409A-1(b)(9)(iii).  To
the extent any reimbursements or in-kind benefits due to the Executive under
this Agreement constitute "deferred compensation" under Section 409A of the
Code, any such reimbursement or in-kind benefits shall be paid to the Executive
in a manner consistent with Treasury Regulation  § l.409A-3(i)(l)(iv).  The
foregoing and other provisions of this Agreement notwithstanding, the Executive
will be responsible for all taxes (including excise taxes and tax penalties)
owed by the Executive relating to the Executive’s compensation hereunder or
otherwise paid by the Company or any of its affiliates, and the Company and its
affiliates shall not and does not indemnify the Executive for any such taxes
owed by him.

 

4.      Expenses; Relocation.

 

(a)     Business Expenses. During the Employment Term, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him in performing services hereunder, provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Company.

 

(b)     Relocation Expenses. Provided that the Executive remain employed by the
Company through the six (6) month anniversary of the Effective Date, the Company
will reimburse the Executive, on a non-accountable basis, for $75,000 of
relocation expense. Upon written request by the Executive, the Company shall
coordinate the movement of the Executive’s personal belongings, at the Company’s
sole expense, from the Executive’s current Colorado residence to New Jersey
through a mutually acceptable commercial moving company. Notwithstanding the
foregoing, in the event that the Executive’s employment with the Company is
terminated within the first six months of the Employment Term either, (a)
without “Cause”, (b) for “Good Reason”, or (c) upon the death of the Executive,
the foregoing payment shall become immediately due and payable provided,
however, that Executive has incurred relocation expense prior to such
occurrence.

 

5.      Other Benefits. The Executive shall be entitled to the following
additional benefits:

 

(a)     three weeks of paid vacation during each year of the Employment Term;

 

(b)     paid holidays and personal days in accordance with the Company’s
standard policies applicable to its full time employees;

 

3

--------------------------------------------------------------------------------

 

 

(c)     the Executive and his eligible dependents shall have the right to
participate in any retirement plans (qualified and non-qualified), pension,
insurance, health, disability or other benefit plan or program that has been or
is hereafter adopted by the Company (or in which the Company participates),
according to the terms of such plan or program, on terms no less favorable than
the most favorable terms granted to senior executives of the Company; and

 

(d)     a car allowance in the amount of $1,200 per month.

 

6.      Termination.

 

(a)     Disability. The Company shall have the right to terminate the employment
of the Executive under this Agreement for disability in the event the Executive
suffers an injury, or physical or mental illness or incapacity of such character
as to substantially disable him from performing his duties hereunder for a
period of more than one hundred eighty (180) consecutive days upon the Company
giving at last thirty (30) days written notice of termination; provided,
however, that (i) through the effective date of such termination, the Executive
shall be entitled to receipt of his compensation as provided for in the
Agreement, and (ii) if the Executive is eligible to receive disability payments
pursuant to a disability insurance policy paid for by the Company, the Executive
shall assign such benefits to the Company for all periods as to which he is
receiving payment under this Agreement.

 

(b)     Death. This Agreement shall terminate upon the death of the Executive.

 

(c)     Cause. The Company may terminate this Agreement at any time for “Cause”
if the Executive: (i) is convicted of criminal charges or violating such rules
and regulations of the Securities and Exchange Commission as may result in
criminal action or material fines against the Company. (ii) materially breaches
any term of this Agreement; or (iii) willfully engages in misconduct that is
materially injurious to the Company, monetarily or otherwise; provided, however,
in the case or (ii) or (iii) that the Company shall not terminate this Agreement
pursuant to this Section 6(c) unless the Company shall first have delivered to
the Executive a notice which specifically identifies such breach or misconduct,
specifies reasonable corrective action and the Executive shall not have cured
the breach or corrected the breach or misconduct within fifteen (15) days after
receipt of such notice.

 

(d)     Good Reason. The Executive may terminate his employment for “Good
Reason” on written notice to the Company setting forth the basis for such
termination if the Company shall not have corrected the basis for such Good
Reason termination within fifteen (15) days after receipt of such notice. Good
Reason shall be deemed to exist if:

 

 

(i)

The Executive is assigned, without his express written consent, any duties
inconsistent with his positions, duties, responsibilities, authority and status
with the Company as of the date of this Agreement, or a change in the
Executive’s reporting responsibilities or titles as in effect as of the date of
this Agreement; or

 

 

(ii)

The Executive’s compensation is reduced; or

 

 

(iii)

Any purchaser or purchasers of substantially all of the business or assets of
the Company does not agree, at or prior to the closing of any such transaction,
by agreement in form and substance satisfactory to the Executive to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no sale was consummated.

 

4

--------------------------------------------------------------------------------

 

 

7.       Termination Benefits.

 

(a)      Termination For Cause; Disability or Death. In the event of the
termination of this Agreement as a result of the Executive’s disability pursuant
to Section 6(a) of this Agreement, the Executive’s death pursuant to Section
6(b) or the Agreement of for Cause pursuant to Section 6(c) of this Agreement,
the Executive, or his estate, if applicable, shall be entitled to payment of the
Base Compensation pursuant to Section 3(a) of this Agreement and the benefits
pursuant to Section 5 of this Agreement up to the effective date of such
termination; and it is also the intention and agreement of the Company that
Executive shall not be deprived by reason of any such termination of any
payments, options or benefits which have been vested or have been earned or to
which Executive is entitled as of the effective date of such termination. In
addition, upon: (i) the termination of this Agreement as a result of the
Executive’s disability pursuant to Section 6(a) of this Agreement, the
Executive, or his estate, if applicable, shall be paid any portion of a bonus
payment under Section 3(b) for the year of termination to the extent that it
relates to a performance benchmark that was achieved prior to the date of the
Executive’s initial disability; and (ii) the termination of this Agreement as a
result of the Executive’s death pursuant to Section 6(b) or the Agreement, the
Executive’s estate shall be paid any portion of a bonus payment under Section
3(b) for the year of termination to the extent that it relates to a performance
benchmark that was achieved prior to the date of the Executive’s death.

 

(b)     Termination Without Cause or For Good Reason. If the Company terminates
the Executive’s employment hereunder without Cause or if the Executive
terminates his employment for Good Reason pursuant to Section 6(d) of this
Agreement, the Executive, or his estate, if applicable, shall be paid: (i) his
Base Compensation through the termination date; (ii) any portion of a bonus
payment under Section 3(b) for the year of termination to the extent that it
relates to a performance bonus that was achieved prior to the date of
termination; (iii) the payment, in monthly installments in arrears, subject to
applicable withholding, equal to:

 

If the termination occurs:

 

Payment amount

     

Within the first two years of the Executive’s employment:

 

an amount equal to twelve (12) months of the Base Compensation. 

     

Within the third full year of the Executive’s employment:

 

an amount equal to the amount of Base Compensation payable for the greater of
(i) the remaining term of this Agreement, or (ii) six (6) months.

 

 

(iv) any accrued vacation pay; (v) continuation for a period of twelve (12)
months after such termination, of the health and welfare benefits for the
Executive as in effect at the time of termination (or the Company shall provide
the economic equivalent thereof); provided, however, if the Executive obtains
new employment and such employment makes the Executive eligible for health and
welfare benefits or long-term disability benefits which are equal to or greater
in scope then the benefits then being offered by the Company, then the Company
shall no longer be required to provide such benefits to the Executive; and (vi)
any other compensation and benefits as may be provided for in accordance with
the terms and provisions of any applicable plans or programs of the Company. The
Executive shall not be required to mitigate the amount of any payment received
pursuant to this paragraph nor shall the amount payable under this paragraph be
reduced by any compensation earned by the Executive after the date of his
termination of employment.

 

5

--------------------------------------------------------------------------------

 

 

(c)     Accelerated Vesting of Options. If the Company terminates the
Executive’s employment hereunder without Cause or if the Executive terminates
his employment for Good Reason pursuant to Section 6(d) of this Agreement, then
each option previously granted to the Executive pursuant to this Agreement that
is outstanding but not yet exercisable shall upon such termination date become
fully exercisable and shall otherwise be subject to and governed by the Plan and
the Company’s standard form of stock option agreement.

 

8.       Representations and Covenants of the Executive.

 

(a)      The Executive represents and warrants that he has the full right and
authority to enter into this Agreement and fully perform his obligations
hereunder, that he is not subject to any non-competition agreement that limits
or restricts his ability to perform the services provided for in this Agreement,
and that his past, present and anticipated future activities have not and will
not infringe on the proprietary rights of others. The Executive further
represents and warrants that he is not obligated under any contract (including,
but not limited to, licenses, covenants or commitments of any nature) or other
agreement or subject to any judgment, decree or order of any court or
administrative agency which would conflict with his obligation to use his best
efforts to perform his duties hereunder or which would conflict with the
Company’s business and operations as presently conducted or proposed to be
conducted. Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business as officer and employee by the Executive
will conflict with or result in a breach of the terms, conditions or provisions
of or constitute a default under any contract, covenant or instrument to which
the Executive is currently a party.

 

(b)     Simultaneous with the execution of this Agreement, the Executive and the
Company shall enter into the Covenant Agreement in the form of Exhibit A to this
Agreement. The Executive agrees and acknowledges that the execution and delivery
of the Covenant Agreement is a material inducement to the Company to enter into
this Agreement.

 

9.        Indemnification.

 

 (a) General. The Company agrees that if the Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a director or officer of the Company, is or was serving
at the request of the Company as a director, officer, member, employee or agent
of another corporation or of a partnership, joint venture, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a director, officer, member, employee or agent while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by the Company to the fullest extent authorized
by applicable law (in accordance with the certificate of incorporation and/or
bylaws of the Company), as the same exists or may hereafter be amended, against
all Expenses (as defined below) incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if the Executive has ceased to be an officer, director or agent,
or is no longer employed by the Company and shall inure to the benefit of his
heirs, executors and administrators.

 

(b) Expenses. As used in this Section 9, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements and costs, attorneys’ fees, accountants’ fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.

 

6

--------------------------------------------------------------------------------

 

 

(c) Enforcement. If a claim or request under this Agreement is not paid by the
Company, or on their behalf, within fifteen days after a written claim or
request has been received by the Company, the Executive may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, the non-prevailing party
in any such action shall be entitled to receive the reasonable attorney fees,
costs and expenses of prosecuting or defending such suit. The burden of proving
that the Executive is not entitled to indemnification for any reason shall be
upon the Company.

 

(d) Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Executive.

 

(e) Partial Indemnification. If the Executive is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Executive for the portion of such Expenses to which
the Executive is entitled.

 

(f) Advances of Expenses. Expenses incurred by the Executive in connection with
any Proceeding shall be paid by the Company in advance upon request of the
Executive that the Company pay such Expenses.

 

(g) Notice of Claim. The Executive shall give to the Company notice of any claim
made against his for which indemnity will or could be sought under this
Agreement. In addition, the Executive shall give the Company such information
and cooperation as it may reasonably require and as shall be within the
Executive’s power and at such times and places as are convenient for the
Executive.

 

(h) Defense of Claim. With respect to any Proceeding as to which the Executive
notifies the Company of the commencement thereof: (i) the Company will be
entitled to participate therein at its own expense; and (ii) except as otherwise
provided below, to the extent that it may wish, the Company jointly with any
other indemnifying party similarly notified will be entitled to assume the
defense thereof, with counsel reasonably satisfactory to the Executive. The
Company shall not be entitled to assume the defense of any action, suit or
proceeding brought against, by or on behalf of the Company or as to which the
Executive shall have reasonably concluded that there may be a conflict of
interest between the Company and the Executive in the conduct of the defense of
such action.

 

The Company shall not be liable to indemnify the Executive under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall not settle any action or claim in any manner
which would impose any penalty or limitation on the Executive without
Executive’s written consent. Neither the Company nor the Executive shall
unreasonably withhold or delay their consent to any proposed settlement.

 

(i) Non-exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 9 shall not be exclusive of any other right which the Executive
may have or hereafter may acquire under any statute, provision of the
certificate of incorporation, by laws, or other governing documents of the
Company, agreement, vote of stockholders, members or disinterested directors or
otherwise.

 

(j) Directors and Officers Liability Policy. The Company agrees to use
reasonable efforts to maintain directors and officers liability insurance
covering the Executive in a reasonable and adequate amount determined by the
Board.

 

10.     Miscellaneous.

 

                    (a) Integration; Amendment. This Agreement constitutes the
entire agreement between the parties hereto with respect to the matters set
forth herein and supersedes and renders of no force and effect all prior
understandings and agreements between the parties with respect to the matters
set forth herein. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties.

 

7

--------------------------------------------------------------------------------

 

 

(b) Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under applicable law or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited, or
invalid, but the remainder of this Agreement shall not be invalid and shall be
given full force and effect so far as possible.

 

(c) Waivers. The failure or delay of any party at any time to require
performance by the other party of any provision of this Agreement, even if
known, shall not affect the right of such party to require performance of that
provision or to exercise any right, power, or remedy hereunder, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right, power, or remedy
under this Agreement. No notice to or demand on any party in any case shall, of
itself, entitle such party to other or further notice or demand in similar or
other circumstances.

 

(d) Power and Authority. The Company represents and warrants to the Executive
that it has the requisite corporate power to enter into this Agreement and
perform the terms hereof; that the execution, delivery and performance of this
Agreement by it has been duly authorized by all appropriate corporate action;
and that this Agreement represents the valid and legally binding obligation of
the Company and is enforceable against it in accordance with its terms.

 

(e) Burden and Benefit. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors, personal
and legal representatives, successors and assigns.

 

(f) Governing Law; Headings. This Agreement and its construction, performance,
and enforceability shall be governed by, and construed in accordance with, the
laws of the State of New York. Headings and titles herein are included solely
for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

 

(g) Arbitration; Remedies. Any dispute or controversy arising under this
Agreement or as a result of or in connection with Executive’s employment (other
than disputes arising under the Covenant Agreement) shall be arbitrated and
settled pursuant to the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association which are then in effect in a proceeding
held in New York, New York. This provision shall also apply to any and all
claims that may be brought under any federal or state anti-discrimination or
employment statute, rule or regulation, including, but not limited to, claims
under: the National Labor Relations Act; Title VII of the Civil Rights Act;
Sections 1981 through 1988 of Title 42 of the United States Code; the Employee
Retirement Income Security Act; the Immigration Reform and Control Act; the
Americans With Disabilities Act; the Age Discrimination in Employment Act; the
Fair Labor Standards Act; the Occupational Safety and Health Act; the Family and
Medical Leave Act; and the Equal Pay Act. The decision of the arbitrator and
award, if any, is final and binding on the parties and the judgment may be
entered in any court having jurisdiction thereof. The parties will agree upon an
arbitrator from the list of labor arbitrators supplied by the American
Arbitration Association. The parties understand and agree, however, that
disputes arising under the Covenant his Agreement may be brought in a court of
law or equity without submission to arbitration.

 

8

--------------------------------------------------------------------------------

 

 

(h) Jurisdiction. Except as otherwise provided for herein, each of the parties
(a) submits to the exclusive jurisdiction of any state court sitting in New
York, New York or federal court sitting in New York County in any action or
proceeding arising out of or relating to this Agreement, (b) agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court, (c) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court and (d) waives any right such
party may have to a trial by jury with respect to any action or proceeding
arising out of or relating to this Agreement. Each of the parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto. Any party may make service on another
party by sending or delivering a copy of the process to the party to be served
at the address and in the manner provided for giving of notices in Section
10(i). Nothing in this Section, however, shall affect the right of any party to
serve legal process in any other manner permitted by law.

 

(i) Notices. All notices called for under this Agreement shall be in writing and
shall be deemed given upon receipt if delivered personally or by confirmed
facsimile transmission and followed promptly by mail, or mailed by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
their respective addresses (or at such other address for a party as shall be
specified by like notice; provided that notices of a change of address shall be
effective only upon receipt thereof) set forth below, or to any other address or
addressee as any party entitled to receive notice under this Agreement shall
designate, from time to time, to others in the manner provided in this
subsection 10(i) for the service of notices.

 

If to the Company:

 

addressed to:                               Milestone Scientific Inc.

220 South Orange Avenue

Livingston Corporate Park

Livingston, New Jersey 07039

Attn.: Chief Financial Officer

Fax: (973) 535-2829

 

with a copy to:                             Morse, Zelnick, Rose & Lander, LLP

825 Third Avenue, 16th Floor

New York, New York 10022

Attn.: Kenneth S. Rose, Esq.

Fax: (212) 208-6809

 

if to the Executive:

 

addressed to:                                Mr. Daniel S. Goldberger

644 College Avenue

Boulder, CO 80302

Fax: (303) 885-4865

 

with a copy to:                             Ms. Paula Greisen

King & Greisen, LLP

1670 York Street

Denver, CO 80206

Fax: (303) 298-9879

 

 

                    (j) Number of Days. In computing the number of days for
purposes of this Agreement, all days shall be counted, including Saturdays,
Sundays and holidays; provided, however, that if the final day of any time
period falls on a Saturday, Sunday or holiday on which federal banks are or may
elect to be closed, then the final day shall be deemed to be the next day which
is not a Saturday, Sunday or such holiday.

 

9

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first written above written.

 

MILESTONE SCIENTIFIC INC.

 

 

By: /s/ Joseph D’Agostino                    

     Joseph D’Agostino

     Chief Financial Officer

 

 

 

        /s/ Daniel S. Goldberger               

        Daniel S. Goldberger

 

 

10